Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 4, 2022.
Claim 4 was previously canceled.
Claim 1 is currently amended.
Claims 2-3 and 5-8 are in their original or a previous presentation.
Claims 1-3 and 5-8 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation, “normalize a distribution of readmission rate of the patient data to an incidence rate in quintiles,” in lines 9-10. However, there is no support in the original disclosure for performing such a step. Par. [0061] of the specification describes “the risk scores in the probability distribution may be normalized to an incidence rate. For example, the normalization may be performed for each quintile in the distribution.” This is the normalization of readmission risk scores, not readmission rates. Further, at par. [0063], the specification states, “”At 840, the rate of incidence (e.g., actual rate of readmission) for the patients within each bucket may be determined for each patient and for each complication and for a given institution.” This portion of the disclosure is describing the readmission rate as being the incidence rate that the readmission risk scores are being normalized to.
Because the readmission rate is the incidence rate, a distribution of readmission rates cannot be normalized into incidence rates.
Claims 2-3 and 5-8 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 2-3 and 5-8 are all rejected under 112(a) for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar (US PG Pub. 2017/0277841) in view of Mortazavi (US PG Pub. 2018/0315507), in further view of Heidecke (US PG Pub. 2019/0250172), Berringer (US PG Pub. 2018/0374581), and Ong (US PG Pub. 2014/0257122).

Claim 1
	Regarding claim 1, Shankar teaches
A system for processing information, comprising a processor configured to perform the following functions:
Par. [0083], “FIG. 18 illustrates a self-learning clinical intelligence system. The self-learning clinical intelligence system can include assembling medical knowledge information, generating medical rules, building a medical probabilistic rule graph, and applying patient attributes to provide a diagnosis, for an individual based on contribution of risk factors for the diagnosis using the medical knowledge information and the biological information. The self-learning clinical intelligence system can include medical analysis.”
Par. [0007], “A computer-implemented method for medical analysis is disclosed comprising: assembling medical knowledge information; generating 
Receive data relating to a patient through a network
Par. [0068], “The data can include patient data 1030, where the patient data can be stored in multiple databases such as patient electronic medical records (EMR), clinical records, third party records, and so on.”
Par. [0084], “The medical knowledge information 1860 from the assembling machine 1820, the medical rules 1862 from the generating machine, the medical probabilistic rule graph 1864 from the building machine 1840, and the patient attributes 1866 from the applying machine 1850 can each be transferred to and/or from the other machines via the Internet 1810 or another computer network.”
Control output of information on a display
Par. [0071], “The UI 1110 can comprise a practitioner graphical user interface (GUI). The GUI can be rendered based on instructions to an application program interface (API) and shown on a display. The display can be coupled to a variety of personal and other electronic devices, including but not limited to, a computer, a laptop, a net-book, a tablet computer, a smartphone, a mobile device, a remote, a television, a projector, or the like. The practitioner GUI can display to the practitioner a wide range of information about the practitioner and about a given patient.”
Compute one or more risk outcomes based on the patient data, the one or more risk outcomes computed for a proposed treatment plan for the patient
Par. [0036], “In embodiments, attributes from an individual patient are applied to the medical probabilistic rule graph to generate a treatment plan for the individual patient. The treatment is based on the ailment that was diagnosed 
Par. [0058], “FIG. 4C includes an illustrated treatment (Tx) section 480--also grouped illustratively by a dashed line. Tx 480 includes a lumpectomy 481 and a mastectomy 482, which are the recommended treatments based on the application of patient attributes to the medical probabilistic rule graph. In particular, lumpectomy 481 and mastectomy 482 can be indicated by prior breast CA 478, BRCA1/2 or other mutations 479, and patient age 477, as shown by arrow 489. The lumpectomy 481 can include or not include the dissection of lymph nodes (LN). LN dissection 483 results, or no LN dissection 484, can indicate radiation therapy (XRT) 485 or chemotherapy and XRT 486.”
Each of the one or more risk outcomes including a risk score for the patient
Par. [0070], “Risk assessment 1150 can detail a specific risk analysis or analyses such as the risk assessment QRISK2 1152. Risk assessment QRISK2 1152 can be represented as a doughnut graph. Other such graphical representations are possible, such as pie charts, bar charts, and so on. The 
Determine risk outcomes based on patients with similar data
Par. [0036], “the recommending of the treatment is based on machine learning factoring in previous diagnosing and recommending to other individuals of treatments with information on results of effectiveness of the treatments wherein the other individuals are associated with specific characteristics of the individual… The specific characteristics of the individual can form the plurality of risk factors.”
Par. [0079], “Other patient data can be present, depending on the particular ailment of the individual patient that is being addressed. The patient status 1540 can include the absolute risk 1542 of the patient's ailment, along with a doughnut graph of the risk factors. The absolute risk 1542 can represent an individual's risk within a complete demographic, such as middle-aged, 
Wherein the display controller is configured to control display of information indicative of the risk score for the patient and one or more modifiable factors
Par. [0069], “Example 1100 shows user interface (UI) 1110. The UI 1110 is titled Clinical Intelligence Patient Status 1140 and includes patient information and profile 1120 and risk assessment 1150. The Clinical Intelligence Patient Status 1140 shown in the UI 1110 is enabled by the medical knowledge information and the biological information. Patient information and profile 1120 can include demographics 1122, blood pressure 1124, morphometrics 1126 (quantitative body size and shape), risk factors 1128, and existing diagnoses 1130. Other patient information and profile information can be present, depending on the particular ailment of the individual patient being addressed.”
Par. [0071], “The displayed information can include practitioner name, photograph, and account information, as well as patient name, age, current risk or risks, and so on. The patient information that is displayed to the practitioner can include general categories, and details related to the general categories. General categories can include risk assessment 1150, diagnoses (not shown), etc. Details included with the category risk factors can include body mass index (BMI), smoking status, sodium intake, blood pressure, etc. Details included with the category diagnoses can include various diagnoses and details about the diagnoses.”
The predictive modeling engine configured to change the risk score based on changes in the one or more modifiable factors
Par. [0044], “Diagnostic and/or treatment optimization can be used to prioritize the recommendations 152, which can include choosing the best action to take. The best action to take can be related to a recommended treatment for a patient. The action diagnostic and/or treatment optimization can take into account changeable risk factors, such as diet, sodium reduction, exercise, and non-changeable risk factors such as race and family history. The diagnostic and/or treatment optimization can be performed based on a clinic context, where the clinical context can include information about the patient such as name, age, gender, etc.”
Par. Par. [0043], “The treatment can include recommendation of risk factor-altering behaviors such as smoking cessation, alcohol consumption reduction, exercise increase, sodium intake reduction, etc. The individual can provide desired outcome information through a second application programming interface (not shown). The outcome information can include goals such as weight loss, exercise increase, smoking cessation, and so on. The desired outcome can be applied to the medical probabilistic rule graph to produce an updated risk.”
Par. [0045], “Outcomes of applying the prioritized plurality of recommendations can be collected and analyzed. The results of the analysis can be used to augment the risk assessment, to improve diagnosis, to supplement treatments, and so on.”
However, Shankar does not teach
The one or more risk outcomes computed for a procedure to be performed on the patient
The predictive modeling engine using machine-learning algorithms that are trained based on oversampling and undersampling techniques
Normalize the patient data in quintiles
Generate buckets of patients for the normalized patient data based on probability predictions for complications likely to lead to readmission
Wherein the risk outcomes are determined based on the buckets of patients
Mortazavi teaches
The one or more risk outcomes computed for a procedure to be performed on the patient and the patient risk outcomes being based on a probability predictions of complications
Par. [0004], “The invention includes an approach for finding important clinical data in an electronic health record that can be used to predict a patient's chance of post -operative complications using her/his pre-operative data.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar the ability to compute a risk outcome for a procedure to be performed on a patient, as taught by Mortazavi, because the predictions made before a procedure can “help clinicians and patients discuss the risks and potential alternative strategies.” (See Mortazavi, par. [0004]).
Mortazavi further teaches
Normalize a distribution of readmission rate of the patient data to an incidence rate
Par. [0054], “After the dataset is created, it was z-scored (centered and scaled) by subtracting the feature mean and dividing by the feature standard deviation. If the feature standard deviation was 0 the feature was removed entirely.”
This shows the ability to normalize any distribution of data to standardized values, which could be done to normalize a readmission rate to an incidence rate (see specification, par. [0063], which lists readmission rates as one example of an incidence rate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar and Mortazavi the ability to normalize a distribution of one type of data by converting one type of data into a different representation of the same type of data, as taught by Mortazavi, because it is a known method of centering and scaling a set of data to be used in a predictive model (see Mortazavi, par. [0053]). 
Heidecke teaches
Normalize the patient data in quintiles
Par. [0038], “Suitable threshold levels for the stratification of subjects into different groups (categories) have to be determined for each particular combination of midkine levels, disease and/or cardiovascular stress. This can e.g. be done by grouping a reference population of patients according to their level of midkine or .DELTA.midkine value into certain quantiles, e.g. quartiles, quintiles or even according to suitable percentiles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar and Mortazavi the ability to normalize patient data into quintiles, as taught by Heidecke, because, for quintiles is a known one of several ways to group a population of patients (see Heidecke, par. [0038], “his can e.g. be done by grouping a reference population of patients according to their level of midkine or Δmidkine value into certain quantiles, e.g. quartiles, quintiles or even according to suitable percentiles.”).
Berringer teaches
Generate buckets of patients based on the normalized patient data based on probability predictions for likelihood to lead to readmission, wherein the risk outcomes are determined based on the buckets of patients
Par. [0094], “The individual patient score may then be used to classify the patient into a high risk, medium risk or low risk group (See FIG. 1), where risk of admission and/or readmission to a hospital may be identified as part of the individual's risk group.”
Par. [0017], “For example, a long-term living facility manager having a resident population who are at least 60 to 65 years old, and who have had at least one prior hospitalization admission incidence, can be informed of the relative risk that a particular resident may be admitted or readmitted to a hospital, and may in turn, may then make appropriate modifications in the resident's care to reduce the relative risk that the resident and/or individual will be readmitted to a hospital within a relatively short, defined period of time. The ability to assess this risk and act accordingly to reduce probability that an individual will be readmitted to a hospital is expected to significantly decrease costs to hospitals and/or individual care facilities. This will be accomplished by modification of current treatment plans for an individual and/or considering a treatment plan for the individual that accommodates and thus reduces the probability that the individual will experience an event that would increase the probability of a subsequent hospitalization.”
Par. [0019], “For example, the individuals Risk Score, and identified Risk Class that the Risk Score places him/he into, may be used to develop a tailored treatment plan, to arrange and/or recommend other services for the individual (e.g., dietary, therapy, specialists)…”
see Berringer, par. [0014], [0017]-[0019], [0061], [0094]).
Ong teaches
The predictive modeling engine using machine-learning algorithms that are trained based on oversampling and undersampling techniques
Par. [0169], “FIG. 4c illustrates a second scoring system utilizing a hybrid-sampling approach according to a second embodiment. In the above USS 161, random under-sampling is used for subset selection in the majority class samplings. The selection process utilized in system USS 161 provides an unsupervised strategy to explore a majority class of the data samples, i.e., the performance of each individual classifier may not be determinable, even though some of the individual classifiers may contribute less to the decision ensemble. Therefore, in a second embodiment, there is provided a supervised strategy for individual classifier selection such that a robust decision ensemble with strong discriminatory power can be built.”
Par. [0170], “In the embodiment, the ensemble-based scoring system is a hybrid-sampling based scoring system (HSS) 260 where both under-sampling and over-sampling techniques are applied. State of the art intelligent machine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar, Mortazavi, Heidecke, and Berringer the ability to use a predictive model using machine learning algorithms trained with oversampling and undersampling techniques, as taught by Ong, because it enables a system to take a training data set that has class samplings of different sizes (i.e., a majority class sampling that is much larger than a minority class sampling) and build a “robust decision ensemble with strong discriminatory power” (Ong, par. [0169]). 

Claim 2
	Regarding claim 2, the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong teaches all the limitations of claim 1. However, Shankar does not teach
The risk score corresponding to a probability of readmission of the patient after the procedure is performed
Mortazavi teaches
The risk score corresponding to a probability of readmission of the patient after the procedure is performed
Par. [0002], “The early prediction of potential adverse events in patients has been a primary focus of outcomes research and quality improvement efforts in patient care for heart failure [1], readmissions [2], and a variety of other outcomes [3]. These efforts have focused improving patient care in a wide variety of fields, including in early detection of severe events in infants [4], respiratory complications in surgical patients [5], and blood transfusions in 
This shows that the system is predicting the likelihood of adverse events, and readmissions is one of the events that is contemplated as being an adverse event.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar, Mortazavi, Heidecke, Berringer, and Ong the ability to generate a risk score corresponding to a probability of readmission of the patient after the procedure is performed, as taught by Mortazavi, because readmission is a costly outcome, and the predictive model helps the patient and the physician identify costly outcomes so they can consider alternative strategies if necessary (see Mortazavi, par. [0002], [0004]).

Claim 3
	Regarding claim 3, the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong teaches all the limitations of claim 2. However, Shankar does not teach
The probability of readmission is based on a likelihood that the patient will experience a complication after the procedure
Mortazavi teaches
The probability of readmission is based on a likelihood that the patient will experience a complication after the procedure
Par. [0003], “In particular, under-standing complications such as the risk of infection [8] and respiratory failure [17][20], and other outcomes post-cardiac procedures is a particular area of focus for care [21][22] and cost [13].”
Par. [0014], “The research has led to the development of a system for identifying patients undergoing major cardiovascular procedures at risk for postoperative respiratory failure or infection, two costly outcomes as identified by at Y-NHH. The system tackles the challenges of extracting data from a production-level electronic health record provided by EPIC [33] and the tasks necessary in manipulating data for use in machine learning analytic tools. Further, after developing models to predict postoperative complications using preoperative data, the system can generate interpretable measures of risk to help identify the risk category of the patient, as well as the contributing features to risk in order to better provide clinicians with information that might help prevent such adverse events, providing a framework for more advanced clinical decision support systems in future studies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar, Mortazavi, Heidecke, Berringer, and Ong the ability to determine the probability of readmission based on a likelihood that the patient will experience a complication after the procedure, as taught by Mortazavi, because readmissions are often caused by post-operative complications (see Mortazavi, par. [0003]), and identifying the particular complications the patient is at risk of can help the physician take steps to prevent possible adverse events that would lead to higher costs, such as complications leading to readmission, when planning the patient’s treatment (see Mortazavi, par. [0014]).

Claim 5

The predictive modeling engine being configured to compute the one or more risk outcomes based on lab results, medications, or both
Par. [0043], “More than one aliment can be diagnosed. In some cases, a diagnosis can indicate that more tests or procedures are required to obtain additional information before a treatment or treatments can be recommended. The treatment can include administration of risk factor-altering medications including cholesterol-reducing medications, blood pressure controlling medications, antiplatelet medications, diabetic medications, thyroid or other hormonal medications, vitamin supplements, or lifestyle/dietary recommendations. The treatment can include recommendation of risk factor-altering behaviors such as smoking cessation, alcohol consumption reduction, exercise increase, sodium intake reduction, etc. The individual can provide desired outcome information through a second application programming interface (not shown). The outcome information can include goals such as weight loss, exercise increase, smoking cessation, and so on. The desired outcome can be applied to the medical probabilistic rule graph to produce an updated risk.”
The system can determine an outcome for a patient. The doctor can then prescribe the patient medication that is intended to alter the patient’s risk factors. The predictive model is then able to produce an updated risk based on the predicted changes to the patient’s risk factors.
This shows that the system has the ability to use medications when predicting the clinical outcomes.

Claim 7
	Regarding claim 7, the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong teaches all the limitations of claim 1. Shankar further teaches
The predictive modelling engine being configured to compute the risk score for the patient based on a set of importance values, each of the importance values assigned an importance score
Par. [0034], “The medical probabilistic rule graph can apply rules within the subset of the medical rules in a specific order based on the ordering the medical rules. The ordering can include priority, learned priority, and other such orderings. The medical probabilistic rule graph can include a directed acyclic graph.”
The priority and learned priority rules governing the ordering of the medical rules would be the importance values, and the actual priority order would be the importance score.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong, in further view of Merritt (US Pat. 10,229,370).

Claim 6
	Regarding claim 6, the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong teaches all the limitations of claim 1. However, Shankar does not teach
The predictive modelling engine being configured to generate a recursive features elimination with cross validation model to compute the one or more risk outcomes

The predictive modelling engine being configured to generate a recursive features elimination with cross validation model to compute the one or more risk outcomes
Col. 16, ln. 1-9, “In the l.sub.2 regularization model, as in the l.sub.1 regularization model, the regularization weight .alpha. is set by cross validation. In an embodiment, a logistic regression model with l.sub.2 regularization uses a backward feature selection procedure to select an optimal number of features. This feature selection procedure is the RFECV method for recursive feature elimination in Scikit-learn (a software machine-learning library for the Python programming language, available at https://github.com/scikit-learn/scikit-learn).” 
See also col. 15, which goes into more detail regarding the generation of the model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar, Mortazavi, Heidecke, Berringer, and Ong the ability to generate a recursive features elimination with cross validation model to compute the one or more risk outcomes, as taught by Merritt, because recursive feature elimination with cross validation (RFECV) is a known method for recursive feature elimination, and at least one version of a RFECV program is available in a public library of machine learning software for the Python programming language (see Merritt, col. 15-16).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Mortazavi, Heidecke, Berringer, and Ong, in further view of Farooq (US PG Pub. 2014/0207492).

Claim 8
	Regarding claim 8, the combination of Shankar, Mortazavi, Heidecke, and Ong teaches all the limitations of claim 1. However, Shankar does not teach
The predictive modeling engine being configured to generate a plurality of models for a respective number of medical facilities for the procedure, the models trained based on patient data corresponding to the respective number of facilities
Farooq teaches
The predictive modeling engine being configured to generate a plurality of models for a respective number of medical facilities for the procedure, the models trained based on patient data corresponding to the respective number of facilities
Par. [0017], “The risk of readmission may be specific to a given medical entity. Any medical entity, such as a hospital, group of hospitals, group of physicians, region group (e.g., hospitals in a city, county, or state), office, insurance group, or other collection of medical professionals associated with patients, may contribute data to mitigation of risk of readmission. By using data associated with a specific medical entity, risk mitigation more focused on that entity rather than hospitals in general may be provided.”
Par. [0018], “For example, a hospital may have a greater risk of readmission for infection than hospitals in a peer group. The data for patients previously admitted to the hospital is used to train a predictor. A machine learns the factors at that hospital contributing to the risk of readmission. Manually input factors may be included as well. The factors used, the relationship between factors, or relative weighting of the factors is specific to the hospital. Upon discharge of a later patient of the hospital, the risk of readmission may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shankar, Mortazavi, Heidecke, Berringer, and Ong the ability to generate a plurality of models for a respective number of medical facilities for the procedure, the models trained based on patient data corresponding to the respective number of facilities, as taught by Farooq, because some characteristics specific to a particular medical entity or facility could cause it to result in higher readmission rates than other entities or facilities in its peer group, so using a hospital specific predictor in the building of the model improves the models ability to determine a patient’s readmission risk, which can be used to identify actions that can reduce the patient’s risk (see Farooq, par. [0017]-[0018]).

Response to Arguments
112(b) Rejections
Applicant’s arguments and amendments, see Remarks, filed September 27, 2021, with respect to the rejections made under 112(b) have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn.

103 Rejections
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GREGORY D. MOSELEY/Examiner, Art Unit 3686